Exhibit 24(b)(5.3) OPPORTUNITY PLUS APPLICATION TDA GROUP CONTRACT ING Life Insurance and Annuity Company A member of the ING family of companies Home Office: Windsor, CT Opportunity Plus Service Center PO Box 9810 Providence, RI 02940-8010 CLIENT INFORMATION Name TIN Address - Mandatory (# and street/PO box) City State ZIP ACCOUNT INFORMATION Name of plan (if any) Contract effective date Is ING to bill for payments due? ¨ Yes ¨ No Will this contract change or replace any existing life insurance or annuity contract? ¨ Yes ¨ No If yes provide carrier name, account number, and date to be canceled. RIGHT OF INVESTMENT SELECTION Special Requests I understand that annuity payments and termination values (if any) provided by the contract being applied for, when based on the investment experience of a separate account, are variable and not guaranteed as to fixed dollar amount. Dated at (city and state) this 20 Witness Contractholder Corrections and amendments (Internal use only) . Errors and omissions may be corrected by the Company but no change in plan, classification, amount, or extra benefits shall be made without written consent of the Contract Holder. AGENT NOTE Do you have any reason to believe any existing Life Insurance or Annuity Contracts will be modified or replaced if this Contract is issued? ¨ Yes ¨ No Agent Signature Date AGENT INFORMATION ING Office Name ILIAC Code Client Reporting Agent Name
